Citation Nr: 9902199	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of 
asbestos exposure.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to an increased rating for obstructive lung 
disease, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
ganglion of the left wrist.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to August 
1981, and from April 1986 to August 1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, among other things, denied the 
veterans claims for service connection for hearing loss, 
residuals of asbestos exposure, a gastrointestinal disorder, 
and a bilateral foot disorder, and granted the veterans 
claims for service connection for tinnitus, and assigned a 
noncompensable rating, a respiratory disorder, and assigned a 
30 percent rating, and a ganglion of the left wrist, and 
assigned a noncompensable rating.  The veteran filed a timely 
appeal to these determinations.

The Board notes that subsequent to the veterans filing of an 
appeal as to the noncompensable disability rating assigned to 
his tinnitus disorder, the RO issued a rating decision, dated 
in January 1998, which granted the veteran a 10 percent 
rating for this disorder.  The Board notes that a 10 percent 
rating is the only, and therefore is the highest, rating 
available for tinnitus under the VA Schedule for Rating 
Disabilities.  Thus, as this increase was a complete grant of 
the benefits sought on appeal, this issue is considered to 
have been withdrawn pursuant to 38 C.F.R. § 20.204(a), and 
thus the issue of an increased rating for tinnitus is not 
before the Board at this time.

The Board also notes that the veteran filed a timely notice 
of disagreement (NOD) with a February 1996 RO rating decision 
which denied the veterans claims for service connection for 
prostatitis, tendinitis of the forearms, residuals of a left 
ankle sprain, a back disorder, migraine headaches, and a 
sinus condition, to include allergic rhinitis.  However, it 
does not appear that a timely appeal was ever filed to 
perfect an appeal as to these issues.  In addition, while the 
veteran filed a timely NOD with the November 1996 RO rating 
decision, as noted above, it appears that he did not file a 
timely appeal as to the issues of service connection for a 
right ankle disorder and service connection for an ear 
infection/otitis.  In a recent precedent opinion, the United 
States Court of Veterans Appeals (Court) stated that while it 
was proper for the Board to assess its jurisdiction over 
claims purportedly on appeal before it, procedural fairness 
dictated that, in the case of a question as to the timeliness 
of a NOD, the veteran should first be afforded an opportunity 
to object to the Boards adjudication of this jurisdictional 
issue in the first instance and to present evidence or 
argument on that jurisdictional issue.  Marsh v. West, 11 
Vet. App. 468, 471 (1998).  The Board notes that while the 
instant case involves the issue of the timeliness of an 
appeal, rather than the timeliness of an NOD, the Board 
determines that the same rationale would apply.  Therefore, 
the Board refers back to the RO the issue of the timeliness 
of the appeal as to its denial of service connection for 
prostatitis, tendinitis of the forearms, residuals of a left 
ankle sprain, a back disorder, migraine headaches, a sinus 
condition, to include allergic rhinitis, a right ankle 
disorder, and an ear infection/otitis.  The RO should 
determine whether a timely appeal has been filed to any of 
these issues and, if not, the RO should then notify the 
veteran of its decision and apprise him of his appellate 
rights.


REMAND

In reviewing the veterans claims file, the Board notes that 
at the top of the veterans claims file is a manila envelope 
containing original service medical records from the 
veterans period of active duty service.  On the front of 
this envelope is a notation indicating found in wrong vets 
claims file 4-13-98.  Since the last rating decision and 
SSOC are both dated prior to this date, it appears that these 
records have not been considered in analyzing the veterans 
claim.  Thus, a remand is required for consideration of these 
service medical records in evaluating the veterans claims.

In addition, the claims file contains a letter from the RO to 
the veteran, dated in March 1998, informing the veteran that 
[a] VA physical examination will be requested for the 
purpose of evaluating the claims for increased evaluation for 
the lung and left wrist conditions.  However, as no 
subsequent examination reports are of record, it is unclear 
whether these examinations were ever scheduled and, if so, 
whether the VA examination reports are available for the 
Boards review.  In this regard, the Board notes that, if 
such VA evidence does exist, the Board must obtain these 
records prior to a final adjudication of the veterans 
appeal.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996); see 
also Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992) (the 
VA has constructive, if not actual, knowledge of records 
generated by the VA); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when the VA has knowledge of relevant 
records, the Board must obtain these records before 
proceeding with the appeal).

In addition, the Board notes that, in regard to these 
increased rating claims, the Court has held that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Therefore, if 
the RO determines that the VA examination referenced in the 
March 1998 letter did not take place, the RO should schedule 
the veteran for examinations to determine the current level 
of severity of his obstructive lung disease and ganglion of 
the left wrist.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:






1.  The RO should determine whether the 
VA examinations discussed in the March 
1998 RO letter to the veteran ever took 
place, and, if so, copies of these 
examination reports should be procured 
and associated with the claims file.  If 
the examinations never took place, or the 
search for these records is otherwise 
unsuccessful, documentation to that 
effect should be placed in the claims 
file.

2.  If such examination reports do not 
exist or cannot be obtained, then the RO 
should schedule the veteran for 
examinations by appropriate medical 
personnel to determine the nature and 
extent of his obstructive lung disease 
and his ganglion of the left wrist.  The 
claims file must be made available to and 
reviewed by the examiner prior to and at 
all times pertinent to the examinations.  
The examination results, including a 
complete rationale for any opinions 
expressed, should be set forth in a 
typewritten report.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  The RO should then readjudicate the 
issue of the veterans entitlement to 
service connection for hearing loss, 
residuals of asbestos exposure, a 
gastrointestinal disorder, and a 
bilateral foot disorder, and entitlement 
to increased ratings for his obstructive 
lung disease and ganglion of the left 
wrist.  All pertinent evidence should be 
considered, including any new evidence 
received pursuant to numbers (1) and (2) 
above, as well as the newly-received 
service medical records discussed 
earlier.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.






		
	WARREN W. RICE, JR. 
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
